internal_revenue_service number release date index number ------------------------------- ----------------------------------- -------------------- ------------------------------ - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-104837-05 date date ------------------ ------------------------------ ------------------------------------------- llc ------------------------------------------- a ---------------------------------------------- d1 dear ------------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of llc by its authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and relief to file a late s_corporation_election under ' b of the internal_revenue_code the information submitted states that llc is a limited_liability_company formed on d1 a a member of llc represents that llc was intended to be an s_corporation for federal tax purposes effective d1 however a form_2553 election by a small_business_corporation was not filed timely for llc in addition a form_8832 entity classification election was not filed timely for llc sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes sec_301_7701-3 provides that an eligible_entity with at least two owners will be classified as a partnership unless it elects otherwise plr-104837-05 sec_301_7701-3 provides that to elect to be classified other than as provided in b an eligible_entity must file form_8832 with the designated service_center sec_301_7701-3 provides that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin determine whether to grant a discretionary extension of time these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sets forth the standards which the commissioner uses to sec_1362 provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 provides when an s election becomes effective if an s election sec_1362 provides that if -- a an election under sec_1362 is made for is made within the first two and one-half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if an election is made after the first two and one-half months of a corporation's taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year plr-104837-05 based solely on the facts submitted and representations made we conclude that the requirements of ' have been satisfied as a result llc is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center and elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d1 a copy of this letter should be attached to the form_8832 a copy is included for that purpose in addition we conclude that llc has established reasonable_cause for failing to except as specifically set forth above no opinion is expressed concerning the make a timely election to be an s_corporation effective d1 accordingly provided that llc makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective d1 within days following the date of this letter then such election will be treated as timely made for llc effective d1 a copy of this letter should be attached to the form_2553 a copy is included for that purpose federal tax consequences of the facts described above under any other provision of the code including whether llc was or is a small_business_corporation under sec_1361 provides that it may not be used or cited as precedent letter is being sent to llc’s authorized representative in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs special industries copy of this letter copy for sec_6110 purpose -- enclosure
